 



EXHIBIT 10.1

AMENDMENT NO. 1 TO
TD BANKNORTH INC.
1996 EQUITY INCENTIVE PLAN

     THIS AMENDMENT NO. 1 (this “Amendment”) to the TD Banknorth Inc. 1996
Equity Incentive Plan, as amended as of October 22, 2002 (the “1996 Plan”) is
made and entered into effective as of March 22, 2005 by TD Banknorth Inc. (the
“Company”).

RECITALS:

     A. The Company is the successor to Banknorth Group, Inc. and is currently a
majority-owned subsidiary of The Toronto-Dominion Bank (“TD”).

     B. The Company desires to revise the definition of “Change in Control”
contained in Section 2 of the Plan to be consistent with the definition to be
used in the amended and restated 2003 Equity Incentive Plan, which revised
definition is consistent with recently-enacted Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”).

     C. The Company desires to amend the Plan to reflect the Company’s new name.

     NOW, THEREFORE, in consideration of the foregoing, the Company hereby
amends the Plan as follows:

     1. All references in the Plan to “Banknorth Group, Inc.” are hereby changed
to “TD Banknorth Inc.”

     2. The definition of “Change in Control” contained in Section 2 of the Plan
is hereby amended and restated in its entirety to read as follows:

     “Change in Control” shall mean a change in the ownership of The
Toronto-Dominion Bank (“TD”) or the Company, a change in the effective control
of TD or the Company or a change in the ownership of a substantial portion of
the assets of TD or the Company as provided under Section 409A of the Code, as
amended from time to time, and any Internal Revenue Service guidance, including
Notice 2005-1, and regulations issued in connection with Section 409A of the
Code, except that (i) any change in the ownership, effective control or
ownership of a substantial portion of the assets of the Company effected by TD
and its affiliates shall be excluded, and (2) any change in the ownership,
effective control or ownership of a substantial portion of the assets of TD
shall be excluded if TD and its affiliates are not a majority shareholder of the
Company at the time of such change.

1



--------------------------------------------------------------------------------



 



     2. No Further Modification. Except as expressly amended hereby, the Plan
remains unmodified and in full force and effect.

     3. Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of Maine without regard to its conflicts
of laws principles.

     4. Severability. Each provision of this Amendment is intended to be
severable and the invalidity, illegality or unenforceability of any portion of
this Amendment shall not affect the validity, legality and enforceability of the
remainder.

     IN WITNESS WHEREOF, the Company has caused this Amendment to be executed as
of the date and year first above written.

     

  TD BANKNORTH INC.
 
   
/s/ Wade D. Thomas        
  By: /s/  Carol L. Mitchell        
Witness
  Name:  Carol L. Mitchell

  Title:    Executive Vice President,
             General Counsel and Secretary

2